                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  CHARMANE SMITH,                                 )
                                                  )
         Plaintiff,                               )
                                                  )        No. 2:19-cv-02492-TLP-tmp
  v.                                              )
                                                  )        JURY DEMAND
  CAPITAL ONE BANK,                               )
                                                  )
         Defendant.                               )


               ORDER ADOPTING REPORT AND RECOMMENDATION


       The Magistrate Court issued a Report and Recommendation (“R&R”) recommending that

the Court deny Plaintiff’s motion for leave to proceed in forma pauperis. (ECF No. 8 at PageID

4–5.) The Magistrate Court also recommended that, if the Court chooses to enter an order

adopting the R&R, this Court should also order Plaintiff to pay the $400 civil filing fee within 14

days of the order’s entry. (Id. at ECF No. 5.) Plaintiff timely objected to the R&R. (ECF No.

9.) For the reasons below, the Court DENIES Plaintiff’s objection and ADOPTS the R&R.

Thus, the Court DENIES Plaintiff’s motion for leave to proceed in forma pauperis and

DIRECTS Plaintiff to pay the filing fee within 14 days of the entry of this Order if she wishes to

proceed with this action.

                                        BACKGROUND

       Plaintiff began this action in the Western District of Texas. (ECF No. 1.) Plaintiff claims

that Defendant Capital One Bank improperly placed her credit card account in default and that

she is receiving improper advertising mail at her Tennessee home. (ECF No. 1-1 at PageID 3–
4.) Plaintiff therefore seeks $200 million in damages. (Id. at PageID 4.) Plaintiff also moved

for leave to proceed in forma pauperis. (ECF No. 1.)

        Without ruling on the merits of Plaintiff’s pleadings, the Western District of Texas

entered an order holding that Plaintiff could have brought this action in the Western District of

Tennessee, “where the events or omissions giving rise to Plaintiff’s claims allegedly occurred,”

and that “[t]here appears to be no connection between this litigation and the Western District of

Texas.” (ECF No. 4 at PageID 11–12.) So the Western District of Texas ordered the case’s

transfer to this district.

        Under Administrative Order 2013-05, the Magistrate Court determines pretrial matters

pending here and it considered Plaintiff’s motion for leave to proceed in forma pauperis. (ECF

No. 8.) The Magistrate Court issued the R&R now before the Court based on that consideration.

(Id.)

        According to the R&R, “[t]his court has previously noted that [Plaintiff] is a ‘frequent

filer of patently meritless lawsuits’ who demonstrates a ‘marked propensity to abuse the judicial

system in an attempt to harass the defendants as well as the court.’” (Id. at PageID 4) (citing

Smith v. Dell, Inc., No. 2:06-cv-2496-JDB-dkv, ECF No. 4, 8–9 (W.D. Tenn. Jan. 24, 2007).).

The R&R notes that “District Judge J. Daniel Breen ordered that [Plaintiff] ‘may not commence

any action in this district without paying the full civil filing fee.” (Id.) (citing Smith at 10.). It

also notes that “Judge Breen’s order likewise applies to ‘any action that is filed in another district

and transferred to this district.’” (Id.) (citing Smith at 10–11.).

        Based on the directives in Smith, the Magistrate Court “recommended that [Plaintiff]’s

motion for leave to proceed in forma pauperis be denied with prejudice and that, should the




                                                    2
presiding District Judge adopt this recommendation, [Plaintiff] be required to pay the full

$400.000 civil filing fee within (14) days from that order.” (Id.)

       Plaintiff timely objected to the R&R. (ECF No. 13); see Fed. R. Civ. P. 72(b)(2); see

also 28 U.S.C. § 636(b)(1). Plaintiff objects that: (1) transferring this case to the Western

District of Tennessee was an abuse of judicial discretion; (2) that she was “falsely, prejudicially,

and malfeasantly labeled as an abusive and harassing litigant” with the intent to “defame,

demean, and discredit” her to obstruct justice; and (3) the sanctions imposed against her

prohibiting her from filing in forma pauperis are abuses of discretion. (ECF No. 9 at PageID 7–

8.)

                                            ANALYSIS

       The Court must review de novo “any part of the magistrate judge's disposition that has

been properly objected to.” Fed. R. Civ. P. 72(b)(3). After this review process, the Court “may

accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Id. “A general objection that does not identify

specific issues from the magistrate's report is not permitted because it renders the

recommendations of the magistrate useless, duplicates the efforts of the magistrate, and wastes

judicial economy.” Hastings v. Shelby Cty. Gov't, No. 217-cv-02687-SHL-cgc, 2019 WL

3782198, at *1 (W.D. Tenn. Aug. 12, 2019) (citing Howard v. Sec'y of Health and Human

Servs., 932 F.2d 505, 509 (6th Cir. 1991)). For the following reasons, the Court finds that

Plaintiff has not properly objected to the Magistrate Court’s findings.

       As to her claim that the Western District of Texas improperly transferred this case, this

Court has no power to review that Order transferring the case. The transferee court cannot

entertain an appeal based on improper transfer of venue. See EEOC v. Northwest Airlines, Inc.,



                                                 3
188 F.3d 695, 700 (6th Cir. 1999) (citing 15 Charles Alan Wright, Arthur R. Miller & Edward H.

Cooper, Federal Practice and Procedure § 3846, at 359 (2d ed. 1986 & Supp. 1999)). The Sixth

Circuit recently held that the transferee court of appeals may review a non-final order issued by a

district court outside the Sixth Circuit if the case eventually reaches a final judgment within the

Sixth Circuit because all previous non-final orders merge with the final judgment, becoming

appealable to the court of appeals embracing the district court issuing the final judgment.

Kalama v. Matson Navigation Co., Inc., 875 F.3d 297, 304–05 (6th Cir. 2017).

       This Court has yet to enter a final judgment here, and therefore any appeal of the order

transferring the case to the Sixth Circuit is premature. See Miller v. Toyota Motor Corp., 554

F.3d 653, 655 (6th Cir. 2009) (citing Lemon v. Druffel, 253 F.3d 680, 683 (6th Cir. 1958) (“[I]t

has long been ‘settled that an order granting a transfer or denying a transfer is interlocutory and

not appealable.’”).

       Moreover, this Court rejects Plaintiff’s contention that the sanctions imposed against her

were improper. Plaintiff has filed many cases in the Western District of Tennessee, and several

other cases have been transferred here from other Districts. And she has appealed the revocation

of her privilege to file as a pauper many times but has been wholly unsuccessful. Most recently,

the Sixth Circuit explained:

       In 2007, after concluding that Smith had filed many meritless lawsuits, the district
       court revoked her privilege to file as a pauper. Smith v. Dell, Inc., No. 06-2496,
       Order at 8–9 (W.D. Tenn. Jan 24, 2007). Smith appealed that dismissal, but her
       appeal was dismissed for want of prosecution after her motion to proceed in
       forma pauperis was denied. Smith v. Dell, Inc. No. 07-5166 (6th Cir. Oct. 11,
       2007) (order). In two subsequent decisions, the district court reaffirmed the
       restrictions on Smith’s filing privileges. Smith v. Crye-Leike, Inc., No. 06-2715
       (W.D. Tenn. Fed. 26, 2007) (order); Smith v. New Amsterdam Capital Partners,
       LLC, No. 06-2699 (W.D. Tenn. Feb. 2, 2007) (order). Appeals from those orders
       were dismissed for want of prosecution. Smith v. New Amsterdam Capital
       Partners, No. 07-5198 (6th Cir. Apr. 13, 2007) (order); Smith v. Crye-Leike, Inc.,
       No. 07-5329 (6th Cir. Nov. 14, 2007) (order).

                                                 4
       Smith provides no grounds to revisit those decisions. The district court acted
       within its authority in imposing filing restrictions on Smith. See Filipas v.
       Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987) (order); see also Ortman v. Thomas,
       99 F.3d 807, 811 (6th Cir. 1996) (affirming sanctions on vexatious litigant).

Charmane Smith, et al., No. 10-5110 (6th Cir. May 6, 2010).

       A district court has “inherent power and a constitutional obligation to protect its

jurisdiction from conduct which impairs its ability to carry out Article III functions.” In re

Gavitt, 1987 WL 36293, at *1 (6th Cir. Feb 10, 1987) (citing In re Martin-Trigona, 737 F.2d

1254 (2d Cir. 1984)). Smith’s objections allege that the sanctions were an abuse of discretion

and were intended to defame her. (ECF No. 9 at PageID 7–8.) But she provides only skeletal

legal conclusions in making those allegations. So, like the Sixth Circuit in 2010, this Court finds

no reason to revisit the sanctions revoking Smith’s privilege to file in the Western District of

Tennessee as a pauper.

       With this in mind, the Court finds that the 2007 order entered by Judge Breen is

appropriate and binding here. The Court therefore DIRECTS Plaintiff to pay the civil filing fee

if she wishes to proceed with this lawsuit. Plaintiff has known about the cost of filing lawsuits in

this district for some 12 years. The Court thus finds that the R&R’s reasoning is well-taken and

ADOPTS the R&R in full.




                                                 5
                                          CONCLUSION

        For the reasons above, the Court DENIES Plaintiff’s objection and ADOPTS the R&R.

The Court thus DENIES Plaintiff’s motion or leave to proceed in forma pauperis and DIRECTS

Plaintiff to pay the § 400.00 civil filing fee within 14 days of the entry of this Order if she wishes

to pursue this litigation.

        SO ORDERED, this 21st day of October, 2019.
                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




                                                  6
